Citation Nr: 0722516	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  06-03 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss prior to March 23, 2007.

2.  Entitlement to an initial disability rating in excess of 
10 percent for bilateral hearing loss from March 23, 2007.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1966 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The March 2005 rating decision granted 
service connection for bilateral hearing loss and assigned an 
initial noncompensable disability rating.  

The veteran requested a hearing before a Veterans Law Judge 
in Washington, D.C. by video conference and testified at a 
personal hearing in Montgomery, Alabama before the 
undersigned Veterans Law Judge.  A copy of the hearing 
transcript is in the record.  At the personal hearing, the 
veteran requested that his record be held open for 60 days in 
order to submit additional evidence.  The evidence was 
received in April 2007 and he waived its review by the RO.  
See 38 C.F.R. § 20.1304 (2006). The Board will consider that 
evidence accordingly.


FINDINGS OF FACT

1.  For the initial appeal period prior to March 23, 2007, 
the veteran's bilateral audiometric test results and speech 
recognition scores correspond to numeric designations no 
worse than Level IV in the right ear, and Level II in the 
left ear.

2.  From March 23, 2007, the veteran's bilateral audiometric 
test results and speech recognition scores correspond to 
numeric designations no worse than Level V in the right ear, 
and Level IV in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating prior to 
March 23, 2007 for bilateral hearing loss disability are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1-4.14, 
4.85, 4.86, 4.87, Diagnostic Code 6100 (2006). 

2.  As of March 23, 2007, the criteria for a compensable 
rating of 10 percent for bilateral hearing loss have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1-4.14, 
4.85, 4.86, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

VA notice and duty to assist letter dated in November 2004 
satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159, as it informed the appellant of what 
evidence was needed to establish the benefits sought 
(increased rating), of what VA would do or had done, and what 
evidence the appellant should provide, informed the appellant 
that it was the appellant's responsibility to make sure that 
VA received all requested records that are not in the 
possession of a Federal department or agency necessary to 
support the claim, and asked the appellant to send to VA all 
evidence in his possession that pertains to the claim.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim 
that VA has not sought.  VA medical records, and VA 
examination reports and medical opinion have been associated 
with the record.  The appellant has been afforded the 
opportunity to present testimony at a hearing on appeal 
before the undersigned Veterans Law Judge and a copy of 
hearing transcript is associated with the claims folder.  In 
this regard, the Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be 
relevant to the issue on appeal, and that VA has satisfied 
the duty to assist. 

Neither the veteran nor his representative has alleged any 
prejudice with respect to the timing of the notification, nor 
has any been shown.  The Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  No 
further VA notice is therefore required with respect to his 
initial rating claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 
(Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 (1996).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 U.S.C.A. 
§ 5107.  The veteran's entire history is reviewed when making 
a disability evaluation.  38 C.F.R. § 4.1.

The present appeal arises from a March 2005 rating decision 
that granted service connection and assigned an initial 
noncompensable (0 percent) disability rating.  It follows 
that it is not the present level of disability which is of 
primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings, that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected bilateral hearing loss was 
initially rated at 0 percent under 38 C.F.R. §§ 4.85 and 
4.86, Diagnostic Code 6100.  A rating for hearing loss is 
determined by a mechanical application of the Rating Schedule 
to the numeric designations assigned based on audiometric 
test results.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  To evaluate the degree of disability from defective 
hearing, the Rating Schedule establishes 11 auditory acuity 
levels from Level I for essentially normal acuity and 0 
percent compensation through Level XI for profound deafness 
and 100 percent compensation.  These are assigned based on a 
combination of the percent of speech discrimination (Maryland 
CNC) and the puretone threshold average, as contained in a 
series of tables within the regulations.  See 38 C.F.R. 
§§ 4.85, 4.86.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85.  These averages are 
entered into a table of the Rating Schedule to determine the 
auditory acuity level of each ear, and these auditory acuity 
levels are entered into another table of the Rating Schedule 
to determine the percentage disability rating.  Id.

The criteria for evaluating exceptional patterns of hearing 
loss are addressed in 38 C.F.R. §  4.86.  These patterns are 
met when each pure tone threshold at 1000, 2000, 3000, and 
4000 Hertz is 55 decibels or more, or when the pure tone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz.  See 
38 C.F.R. § 4.86 (2006).

The appellant contends that his bilateral hearing loss 
warrants a higher initial disability rating than 0 percent.  
The appellant's statements are to the effect that his hearing 
loss has increased.  At his hearing in March 2007, the 
veteran testified that he has to turn up the television so 
loud that other people have to leave the room.

The record includes a VA examination and audiological consult 
of March 2005 in which the examiner reviewed the claims file 
and found that it is at least as likely as not that the 
veteran's current hearing loss was due to his time in the 
military.

According to the March 2005 VA authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

20
55
65
70
LEFT

25
60
65
70

Average pure tone thresholds were 53.5, right ear, and 55, 
left ear.  Speech audiometry revealed speech recognition 
ability of 80 percent in the right ear, and 84 percent in the 
left ear.

Mechanically applying the audiometric values to 38 C.F.R. 
§ 4.85, Table VI, the right ear is Level IV, and the left ear 
is Level II.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
These results are also commensurate with a 0 percent 
disability rating.

As previously indicated, in April 2007, the Board received a 
private audiological examination conducted on March 23, 2007.  
The pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

20
65
75
82
LEFT

20
65
72
73

Average pure tone thresholds were 60.5, right ear, and 57.5, 
left ear.  Speech audiometry revealed speech recognition 
ability of 72 percent in the right ear, and 76 percent in the 
left ear.

Mechanically applying the audiometric values to 38 C.F.R. 
§ 4.85, Table VI, the right ear is Level V, and the left ear 
is Level IV.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
After reviewing the record and the results of the various 
hearing tests, the Board finds that the veteran's hearing 
loss, as of the date of the private audiological examination, 
which is March 23, 2007, meets the criteria for a compensable 
disability rating of 10 percent under Diagnostic Code 6100.  
Lendenmann, supra. and Fenderson, 12 Vet. App. 119.

Additionally, the Board has considered the application of 
38 C.F.R. § 4.86(b) (exceptional patterns of hearing 
impairment); however, the veteran's hearing loss does not 
meet the criteria under that section. 

Hence, as the competent medical evidence establishes that the 
criteria for a compensable rating for bilateral hearing loss 
of 10 percent have been met from March 23, 2007, the 
veteran's claim for a compensable rating as of that date is 
granted.  


ORDER

An initial compensable disability rating for bilateral 
hearing loss prior to March 23, 2007 is denied.

An initial disability rating of 10 percent for bilateral 
hearing loss is granted effective March 23, 2007, subject to 
the laws and regulations governing the payment of monetary 
benefits.


____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


